             Case 6:20-bk-05528-LVV         Doc 27     Filed 11/19/20     Page 1 of 2




                                       ORDERED.
 Dated: November 17, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

IN RE:                                         )
                                               )
Roy Lee Stanley,                               )         CASE NO. 6:20-bk-05528-LVV
                                               )         CHAPTER 7
         Debtor.                               )
                                               )

     ORDER APPROVING APPLICATION TO RETAIN PATRICK BUTLER AND
                 BK GLOBAL REAL ESTATE SERVICES
     TO PROCURE CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. §327

         THIS CASE came on for consideration without hearing on the Trustee’s Application to

Retain Patrick Butler and BK Global Real Estate to Procure Consented Public Sale Pursuant to 11

U.S.C. §327 (Doc. No. 26) filed on November 12, 2020. The Court concludes that Patrick Butler

and BK Global Real Estate Services does not hold or represent an interest adverse to the estate and

is a disinterested person within the meaning of Section 101(14) of the Bankruptcy Code. The

Court further concludes that Patrick Butler and BK Global Real Estate Services is qualified to

represent the Trustee and that the Court’s authorization of their employment is in the best interest

of the estate. Accordingly, it is
            Case 6:20-bk-05528-LVV         Doc 27     Filed 11/19/20     Page 2 of 2




       ORDERED the Application is Approved and the Court approves the retention of Patrick

Butler and BK Global Real Estate Services to sell real property located at 636 Birkdale Street,

Davenport, FL 33897. All compensation authorized is subject to the provisions of Section 330 of

the Bankruptcy Code and any hourly rate is not guaranteed and is subject to review and no payment

whatsoever shall be made to the realtor absent application and order.


Trustee, Richard B. Webber II, is directed to serve a copy of this Order on interested parties who
are non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                2
